In the Missouri Court of Appeals
              Eastern District
NOVEMBER 17, 2015


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.    ED101806   STATE OF MISSOURI, RES V LEDALE NATHAN, APP

2.    ED102011 STATE OF MISSOURI, RES V MICHAEL A. BROWN, APP

3.    ED102040 D HEREFORD ETAL APP V OWNERS ASSOC OF 7569-757
      RES

4.    ED102168 MATTHEW DE LA HUNT, APP V STATE OF MISSOURI, RES

5.    ED102200 TYRONE LITTLE, APP V STATE OF MISSOURI, RES

6.    ED102282 THEDRICK DANIELS, APP V AUTO CLUB INTER-INS, RES

7.    ED102362 STATE OF MISSOURI, RES V JOSEPH CLARK, APP

8.    ED102414 CHARLES NEUBAUER, APP V STATE OF MISSOURI, RES

9.    ED102458 D'ANDRE WHITLEY, APP V STATE OF MISSOURI, RES

10.   ED102549 IN THE MATTER OF: THE ESTATE OF BENJAMIN MAZZEI
      In the Missouri Court of Appeals
              Eastern District
NOVEMBER 17, 2015


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


11.   ED102598   STATE OF MISSOURI, RES V CLETUS WAYNE GREENE,
      APP

12.   ED102602 KEITH SMITH, APP V STATE OF MISSOURI, RES

13.   ED102679 MICAH MUDD, RES V AMBER BARTON, APP

14.   ED102802 KATHLEEN BROWN, APP V CENTRAL DIST ALARM & DES
      RES

15.   ED102942 ANGELA MACK, APP V. THE EASON LAW FIRM, LLC, RES